Citation Nr: 0808788	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-34 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as 
secondary to herbicide exposure or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2005.  A transcript of that 
hearing is of record.

Consideration of the appellant's claim for service connection 
for diabetes mellitus is deferred pending completion of the 
development sought in the remand that follows the decision 
below.  Further, the Board finds that the claim for 
peripheral neuropathy of the lower extremities is 
inextricably intertwined with the diabetes mellitus claim 
because the veteran contends that his peripheral neuropathy 
is secondary to his diabetes mellitus.  In this regard, 
because secondary service connection is only possible when a 
disability is proximately due to or the result of a service-
connected disability, the Board must first determine if the 
veteran's diabetes is service connected before it adjudicates 
the veteran's peripheral neuropathy claim.  As such, this 
issue is deferred pending the outcome of the remand.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).)




FINDING OF FACT

The veteran does not have a right knee disability that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, May 2005, October 2005 and June 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured in the process of the previous remands 
and RO subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim.  The 
RO obtained the veteran's service and personnel records, 
private medical records, and afforded the veteran a VA joints 
examination.  VA has no duty to inform or assist that was 
unmet.

The veteran contends that he has a right knee disability as a 
result of in-service aggravation of a pre-existing leg length 
discrepancy.  Specifically, the veteran's entrance 
examination reveals that the right leg was approximately four 
centimeters shorter than his left leg when he entered the 
military; and the veteran contends that this pre-service 
disability was aggravated by marching and standing in 
formation during active duty, thereby causing his right knee 
disability.  At his Board hearing, the veteran stated that he 
did not remember hurting his knee when he was in the service, 
but remembered having knee problems five or six years after 
service. 

Initially, the Board notes that the service medical records 
reflect that at service entrance, the veteran's right leg was 
found to be four centimeters shorter than his left leg, and 
the separation examination in May 1969 noted that the veteran 
broke his right leg at age 14.  An entry dated in June 1966 
noted back problems and a pelvic tilt due to the leg 
discrepancy, but the service medical records do not note any 
specific complaints of knee trouble caused by or the result 
of the leg length discrepancy.  The service records also 
contain a January 1967 entry noting that the veteran sprained 
his knee, was placed on limited profile and instructed not to 
run, climb, or stand for prolonged periods of time; however, 
a February 1967 notation stated that the knee was okay, and 
the remainder of the service medical records, including a 
February 1970 separation examination report, are devoid of 
findings of a right knee disability, with the lower 
extremities found to be normal at separation.

The veteran was afforded a VA examination in September 2007.  
At the examination, the veteran reported that he fractured 
his right leg in 8th grade and had surgery to the knee at 
that time.  He stated that he had experienced progressively 
worsening pain in the right knee since that time, and 
reported that the pain was aggravated by the strain he 
experienced while in the service.  The examiner noted that a 
leg length discrepancy existed at the time of entry into the 
military; however the examiner also noted that the veteran 
currently had a prosthetic left leg following a staff 
infection, and subsequent amputation above the knee in 2003.  

On examination, the examiner noted that the veteran needed a 
cane for walking and was able to stand for 15-30 minutes, and 
was able to walk more than a quarter mile but less than one 
mile.  A June 2007 x-ray revealed mild osteoarthritis of the 
patellofemoral joint and status post angioplasty and vascular 
surgery with vascular stents as described.  The examiner 
diagnosed the veteran with degenerative joint disease of the 
right knee.

Regarding the etiology of the knee disability, the examiner 
opined that the leg length discrepancy and knee disability 
were present on entrance into the military, and were 
secondary to the fracture and subsequent surgery the veteran 
had as a child.  The examiner noted that a February 1966 
entrance physical noted that the right leg was approximately 
four centimeters shorter than the left secondary to a 
fracture in childhood.  The examiner was asked to opine 
whether the right knee disability was the result of any pre-
existing leg length discrepancy, and if so, whether or not it 
underwent any worsening during military service beyond its 
natural progression.  In this case, the examiner stated that 
the issue could not be resolved without resorting to 
speculation, explaining that there was no way of verifying 
any claimed leg length discrepancy due to the left above-the-
knee amputation (AKA).  However, the examiner noted that if 
one existed, it was the result of the injury and surgery 
while the veteran was still a child, and noted that there was 
also no way to tell if the discrepancy worsened during or 
after the veteran's military service because of the above-
the-knee amputation.  

Further, regarding whether the veteran's right knee 
degenerative joint disease (DJD) was caused by a prior strain 
in the right knee that occurred during service, the examiner 
noted that the service medical records revealed a knee sprain 
in January 1967, but opined that the veteran's right knee DJD 
was unlikely to have been caused by a prior strain in the 
right knee, noting that there was no clinical evidence that 
links osteoarthritis and most soft tissue injuries of the 
knee.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

The law also provides that a chronic disability, such as 
arthritis, will be presumed to have been incurred in or 
aggravated by service if shown to a compensable degree within 
a year following qualifying active military service.  
38 C.F.R. §§ 3.307, 3.309.  

Regarding aggravation of a preexisting injury noted upon 
entry into active duty, the regulations state that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Here, although the September 2007 examiner diagnosed the 
veteran with degenerative joint disease of the right knee, 
the Board finds that this disability is not traceable to the 
in-service knee sprain documented in January 1967; nor is 
there any medical evidence which shows that the veteran's 
pre-existing leg length discrepancy led to, caused, or made 
worse, the veteran's current right knee degenerative joint 
disease.  Even if the Board assumes that the pre-existing 
right leg length discrepancy did in fact undergo an increase 
in severity during service, there is still no medical 
evidence of record that establishes any link between the in-
service worsening of the veteran's leg length discrepancy and 
his current right knee degenerative joint disease; whether it 
be to show causation, or aggravation of the current knee 
disability by the leg length discrepancy.  In sum, the 
veteran's degenerative joint disease was not diagnosed until 
over 30 years after leaving the military, and there is no 
documented medical nexus between the DJD and the leg length 
discrepancy.  Further, the Board finds it relevant that the 
SMRs do note back problems in the context of the leg length 
discrepancy, but make no mention of knee problems.  

In addition, regarding a connection between the January 1967 
in-service notation of a right knee strain and the veteran's 
current DJD, the September 2007 examiner opined that the 
veteran's current right knee degenerative joint disease was 
unlikely to have been caused by a prior strain in the right 
knee, explaining that there was no clinical evidence linking 
osteoarthritis and most soft tissue injuries of the knee.  In 
sum, although the veteran currently has right knee 
degenerative joint disease, it was not diagnosed until over 
30 years after leaving the military, and no medical evidence 
attributes his current DJD to military service, including the 
in-service knee sprain or the leg length discrepancy noted at 
entry.  As such, the Board finds that service connection for 
a right knee disability is not warranted.

As noted above, the veteran contends that his right knee 
disability is related to his period of active military 
service.  However, while the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide a medical opinion as to their cause or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).  Consequently, the veteran's own 
assertions as to the etiology of his disability have no 
probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's currently diagnosed right knee degenerative joint 
disease is not traceable to an injury or disease incurred in 
or aggravated during active military service.




ORDER

Service connection for a right knee disability is denied.


REMAND

At his July 2005 Board hearing, the veteran contended that 
his peripheral neuropathy and diabetes mellitus were the 
direct result of exposure to Agent Orange, while serving at 
an Air Base in Okinawa, Japan and working and flying missions 
on C-130 aircraft into Vietnam.  He stated that the aircraft 
had Agent Orange on them, and he believed that he came into 
contact with Agent Orange while working on these aircraft.  
He noted that the aircraft on which he flew hauled Agent 
Orange to various bases and installations, including bases 
within Vietnam.

Initially, the Board notes that the veteran's military 
records document that he was stationed with the 374th Field 
Maintenance Squadron and the 62nd Tactical Airlift Squadron 
at Naha Air Base in Okinawa, Japan beginning in October of 
1966 through the early part of May 1966.

The veteran's claims for service connection for diabetes 
mellitus and peripheral neuropathy were remanded in September 
2005 in an effort to verify the veteran's possible exposure 
to Agent Orange.  The remand order included a request to 
ascertain the location of the veteran's unit(s) during the 
time he was in Japan or Korea by obtaining unit histories or 
other records, including manifests of cargo shipped by 
aircraft that the veteran likely worked around.  The remand 
request noted that any unit activity near the DMZ in Korea 
should be identified.

As dictated by the remand order, the RO requested that the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
specifically focus on ascertaining the likelihood of the 
veteran's exposure to Agent Orange or other herbicides during 
his duty in Okinawa, Japan or Korea during the time frame of 
November 1966. 

A response to the request revealed that research could not 
document that herbicides were sprayed, stored, tested or 
transported in Okinawa, or Korea during 1966.  The report 
noted that in Korea herbicides, including Agent Orange, were 
sprayed between the southern boundary of the DMZ, the 
civilian control line, in I Corps group, and the first 
Republic of Korea (ROK) army area.  The spraying was 
conducted by ROK personnel using hand and trailer mounted 
sprayers during the years 1967-1969, and the report noted 
that agent orange and blue were used during April through 
August 1968, and herbicide 2,4-D, a component of agent 
orange, (the component which does not contain TCDD/Dioxin), 
was sprayed during October through December 1967.  Two types 
of herbicides, not specifically identified, were transferred 
from South Vietnam to Korea and were sprayed during May 
through July 1969.  The report noted that one of the 
herbicides was used to spray narrow leaf grasses and the 
other was a soil sterilant.  U.S. personnel advised the 
Koreans in herbicide procedures but were not involved in 
herbicide operations.  

As the response above demonstrates, the records research 
focused solely on documenting exposure to Agent Orange in 
Korea in 1966, and attempting to verify whether Agent Orange 
was stored, tested or transported on aircraft in 1966 within 
the veteran's unit while stationed in Okinawa, Japan.  
However, no consideration was given to verifying missions of 
the veteran's unit(s) on C-130 aircraft into Vietnam from 
Okinawa, Japan, regardless of whether or not the airplanes 
themselves were transporting Agent Orange.

Here, the veteran has consistently contended that he flew on 
missions into Vietnam from his base in Okinawa, Japan on C-
130 aircraft.  In addition, the veteran's DD-214 notes his 
military occupational specialty (MOS) as an aircraft 
maintenance specialist, and his personnel records show that 
he was stationed in Okinawa with the 374th Field Maintenance 
Squadron, and 62nd Tactical Airlift Squadron from October 
1966 through May 1968; and a cursory internet review of the 
374th Field Maintenance Squadron reveals that beginning in 
August 1966, it flew missions into Southeast Asia.

In this regard, it should be noted that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an 
"herbicide agent" during active military, naval, or air 
service or is presumed to have been so exposed, certain 
diseases, including type II diabetes mellitus, are presumed 
to be incurred in or aggravated by service if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of the disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 
38 C.F.R. § 3.309(e).

Therefore, based on the evidence in the record, the Board 
finds that a remand is warranted to again search the unit 
records of the 374th Field Maintenance Squadron, and the 62nd 
Tactical Airlift Squadron in an effort to determine whether 
either unit flew missions to deliver supplies, personnel, 
etc. into and landing within the Republic of Vietnam.  The 
Board has determined that another more specific attempt to 
document any visitation within Vietnam is warranted because 
any documented mission and landing within Vietnam would 
trigger the presumptive service connection provisions 
regarding herbicide exposure and entitle the veteran to 
service connection for his currently diagnosed type II 
diabetes mellitus.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ should take the steps 
necessary to verify whether the 374th 
Field Maintenance Squadron or 62nd 
Tactical Airlift Squadron stationed out 
of Okinawa, Japan, were involved in 
flying aircraft (C-130s), into Vietnam at 
any point in time from December 1966 
through April 1968.  Specifically, the 
AOJ should contact the service department 
or other appropriate agency and ask for 
research of quarterly history reports, 
unit histories or other unit records, 
daily journals or, operational reports, 
for the veteran's units mentioned above, 
that might serve to verify the veteran's 
temporary visitation within Vietnam.  A 
records search should encompass the time 
period beginning in December 1966 as far 
forward as possible until May 1968 when 
the veteran left Okinawa, Japan.  The 
service department should be asked to 
address the likelihood of an individual 
with the veteran's occupational specialty 
traveling aboard aircraft that made 
transport runs to and from Vietnam.  If 
the search for  information verifying 
visitation in Vietnam leads to negative 
results, this should be documented in the 
claims file.

2.  Thereafter, re-adjudicate the claim 
on appeal.  If the benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


